Citation Nr: 0928538	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in June 2007.  

The Veteran's case was previously before the Board in April 
2008 at which time the case was remanded for additional 
development.  The case is once again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to April 21, 2009, the Veteran's 
PTSD symptoms caused depressed mood, anxiety, and sleep 
impairment although generally he was functioning fairly well 
with routine behavior, self-care, and normal conversation.

2.  For the period since April 21, 2009, the Veteran's PTSD 
was manifested by occupational and social impairment 
productive of no more than reduced reliability and 
productivity due to symptoms such as disturbances of 
motivation and mood, and impairment in short- and long-term 
memory.



CONCLUSIONS OF LAW

1.  For the period prior to April 21, 2009, the criteria for 
an initial rating in excess of 30 percent for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

2.  For the period since April 21, 2009, the criteria for a 
50 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the RO sent the Veteran an evidence development letter 
dated in November 2004 in which the RO advised the Veteran of 
the evidence needed to substantiate his claim for service 
connection for the issue on appeal.  The Veteran was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The Veteran was further 
advised to inform the RO if there was any other evidence or 
information that he believes pertains to his claim.  
Additionally, the Veteran was told of the criteria used to 
award both disability ratings and effective dates by way of a 
March 2006 letter.  See Dingess/Hartman, supra.  The Veteran 
was also sent a letter dated in May 2008 which advised him to 
submit evidence showing that his service-connected PTSD had 
increased in severity and he was again advised of the 
criteria used to award disability rating and effective dates.  

Recently, the Court of Appeals for Veterans Claims (Court) 
has held that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here with 
regard to the increased rating claim on appeal, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal decided herein.  The RO has obtained the Veteran's 
service treatment records (STRs) and VA and private medical 
records.  The Veteran was afforded several VA examinations, 
which thoroughly addressed the current symptoms and 
manifestations of his service-connected PTSD.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claims.  38 U.S.C.A. §§ 
5103 and 5103A.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

The Veteran's PTSD has been rated under Diagnostic Code (DC) 
9411.

The criteria of DC 9411 for each level of disability from 30 
percent to 100 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings. Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32.  A GAF score of 51 - 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  Ibid.  A GAF 
score of 41 - 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  A GAF score of 31-40 contemplates 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
Ibid.

For the period prior to April 21, 2009, having reviewed the 
complete record, the Board finds that the preponderance of 
the evidence is against granting an evaluation in excess of 
30 percent under 38 C.F.R. § 4.130, DC 9411.

Regarding application of the 30 percent criteria, the Veteran 
exhibited some social impairment, and some difficulty in 
establishing and maintaining social relationships.  During a 
private examination in June 2004, R. Oliver, Ph.D., diagnosed 
the Veteran with PTSD and indicated that he had a difficult 
time sleeping, a high level of anxiety, extreme fearfulness, 
and suspiciousness.  The Veteran reported disturbing dreams 
of his Vietnam experience with frequent waking.  He said he 
had anxiety attacks "all the time."  During a December 2004 
VA examination the Veteran indicated that he was divorced and 
had two sons.  He said he lived with his sister.  His long- 
and short-term memory was intact but his immediate memory was 
abnormal due to being distracted.  He was noted to 'space 
out' during the interview but he was oriented to date, place 
and person.  The Veteran indicated that he was not interested 
in any social activities and felt detached and estranged from 
society.  The examiner indicated that the Veteran was very 
depressed and his affect was tearful.  The Veteran's speech 
was reported to be normally articulated.  The Veteran denied 
suicidal and homicidal ideations, inappropriate behavior, 
obsessive and ritualistic behavior, and auditory 
hallucinations.  The Veteran reported anxiety attacks but not 
to the point of panic attacks.  He reported that he had poor 
impulse control in that he would throw and break things but 
he did not touch people.  Finally, Dr. Oliver submitted a 
letter dated in May 2005 and indicated that the Veteran had 
intrusive thoughts of combat, concentration difficulties, an 
exaggerated startle response, and heightened arousal 
indicated by extreme anxiety, agitation and poor 
concentration.  He said the Veteran was somewhat cut off from 
others and suspicious of the motivations of others resulting 
in virtual social isolation and disengagement from his 
spouse.  The Veteran testified that he was divorced and he 
said when he was married he and his spouse fought and that 
the relationship was not functional.  He said he had frequent 
nightmares and panic attacks when he was in an enclosed area 
or around a group of people.  He testified that he had sleep 
impairment.  He said he also had paranoia and would make sure 
all the doors and windows were locked and his son testified 
that neighbors told him they had seen his father outside 
securing the area.  The Veteran testified that he had memory 
loss.  He said he did not ever become physically violent.  He 
said he had a few friends but did not socialize a lot.  
Consequently, although Dr. Oliver indicated that the Veteran 
was "virtually isolated" the Veteran's own testimony 
contradicts this finding because the Veteran said he had a 
few friends but did not socialize a lot.  

With regard to occupational impairment, Dr. Oliver indicated 
that the Veteran had an extremely poor vocational history 
since his Vietnam days.  He concluded that the Veteran's poor 
concentration, high social anxiety, and lack of ability to 
focus due to intrusive thoughts and poor energy level 
rendered him unemployable.  However, at the December 2004 VA 
examination the Veteran reported that he had worked as a lab 
technician in an optical lab for one year, in a warehouse for 
nine years until the warehouse went out of business and as a 
truck driver for eight years.  He indicated that he stopped 
working for a while then resumed work as a furniture broker 
for six years and had stopped working completely eighteen 
months prior to the examination.  Finally, Dr. Oliver 
indicated in the May 2005 letter that the Veteran was totally 
unemployable and a near recluse due to his PTSD symptoms.  
The Veteran testified that he had not had steady employment 
for ten years because he found it difficult to be around 
people.  He indicated that he had worked loading and 
unloading trailers and as a supply man.  He said he was fired 
from his last job due to a combination of things.  The Board 
also notes that the Veteran indicated at his most recent VA 
examination in April 2009 that he lost a lot of jobs due to 
his inability to get along with people; however, the examiner 
indicated that during a detailed work history the Veteran did 
not report his PTSD symptoms as the reason for his 
unemployment.  Instead he indicated that the companies had 
either changed or downsized.  His last job ended when the 
person he worked for retired and the Veteran was vague about 
why he had not sought another job and pointed to his own 
physical limitations and little motivation to work.  The 
examiner indicated that the Veteran's work history primarily 
involved physical labor and the Veteran's age would likely 
preclude that type of employment.  Consequently, although Dr. 
Oliver indicated that the Veteran's PTSD precluded his 
employment, the Board finds that the greater weight of the 
evidence of record simply does not substantiate this 
conclusion.  

The Board notes that the Veteran's GAF scores for the time 
period at issue were 32 (assigned by Dr. Oliver in June 2004 
and May 2005) and 60 (assigned by the December 2004 VA 
examiner).  The Board notes that a GAF score of 32 
contemplates some impairment in reality testing or 
communication or major impairment in several areas and a GAF 
score of 50 contemplates moderate symptoms of PTSD.  GAF 
scores are not, in and of themselves, the dispositive element 
in rating a disability and the Board places more probative 
weight on the specific clinical findings noted on 
examinations, which describe the Veteran's symptoms in 
detail.  In this case, the clinical findings during the time 
period at issue simply do not substantiate a GAF score of 32 
in that they do not suggest impairment in reality testing or 
communication or major impairment in several areas.  
Furthermore, the Board ultimately places more weight on the 
specific clinical findings noted on examination, which do not 
demonstrate a degree of impairment consistent with more than 
a 30 percent rating.

In short, there is no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty understanding 
complex commands, impaired judgment, or impaired abstract 
thinking to allow for a rating in excess of 30 percent.  The 
Board has considered the fact that the Veteran was reported 
to be anxious and depressed and that he had panic attacks 
when he was in enclosed spaces or around a lot of people; 
however, the frequency of those attacks and the overall 
severity of his symptoms did not meet the criteria for a 
rating of 50 percent.  His speech was reported to be normal 
and his short- and long-term memory was intact.  Thus, the 
Board finds that the manifestations of the Veteran's PTSD 
more closely approximate the criteria for the currently 
assigned 30 percent rating.

For the period since April 21, 2009, the Veteran's symptoms 
more closely approximate the criteria for a 50 percent rating 
and no more.  This is so because cognition testing at the 
April 2009 VA examination revealed some impairment in short-
term recall and attention.  The examiner also indicated that 
the Veteran's remote memory was mildly impaired and his 
recent memory was moderately impaired.  His immediate memory 
was normal.  The Veteran reported that he was depressed with 
chronic sadness, diminished enjoyment in activities, poor 
motivation, anxiety, and suspiciousness.  The examiner said 
the Veteran had disheveled clothing and that his psychomotor 
activity was unremarkable.  His speech was spontaneous and 
slurred.  He was cooperative with the examiner and his affect 
was appropriate.  His mood was anxious and depressed.  He 
denied homicidal and suicidal thoughts.  His impulse control 
was reported as good.  The examiner indicated that he was 
unable to maintain minimum personal hygiene.  His affect was 
noted to be restricted.  The Veteran indicated that he had a 
few friends who he did not really hang out with for too long.  
He said he spent most of his time alone.  He indicated that 
he lived with his sister and her boyfriend and did not get 
along with her very well.  The Veteran said he helped his 
grandchildren with errands, food and money.  The Veteran 
reported superstitious behavior such as throwing salt over 
his shoulder.  The examiner said the Veteran had recurrent 
and intrusive distressing recollections, avoidance of 
thoughts, feelings, and conversations associated with his 
trauma, markedly diminished interest or participation in 
significant activities, and feelings of detachment of others.  
The Veteran indicated that he had difficulty falling and 
staying asleep, irritability and outbursts of anger, 
difficulty concentrating, hypervigilance and exaggerated 
startle response.  

With regard to the Veteran's occupational impairment, the 
examiner indicated that the Veteran's impairment in short-
term recall and attention might well undermine his 
acquisition of and maintenance of a job.  However, she also 
indicated that although the Veteran indicated that he lost 
his jobs due to his inability to get along with others, 
during a more detailed work history he indicated that he had 
lost his jobs due to downsizing or changes in the companies.  
He said his last job ended because the person he worked for 
retired.  The Veteran was vague about why he had not sought 
another job and pointed to his own physical limitations and 
little motivation to work.  The examiner indicated that the 
Veteran's work history primarily involved physical labor and 
the Veteran's age would likely preclude that type of 
employment.

The Veteran was assigned a GAF score of 52 during the April 
2009 VA examination indicative of moderate symptoms of PTSD.  
As noted, GAF scores are not, in and of themselves, the 
dispositive element in rating a disability and the Board 
places more probative weight on the specific clinical 
findings noted on examination, which describe his symptoms in 
detail.  However, in this instance, neither the GAF score nor 
the clinical findings on examination demonstrate a degree of 
impairment consistent with more than a 50 percent rating.

The Veteran's symptomatology does not meet the criteria for 
an evaluation higher than 50 percent.  There is no evidence 
of impaired impulse control, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  
Although the Veteran was reported to be disheveled and unable 
to maintain minimum hygiene, the remainder of his 
symptomatology does not meet the criteria for a rating in 
excess of 50 percent.  The Veteran was noted to have a 
relationship with several friends and he indicated that he 
helped his grandchildren with errands, food and money.  In 
fact, much of the Veteran's PTSD symptomatology remained the 
same at the April 2009 VA examination when compared to the 
prior examinations of record.  However, his short- and long-
term memory appears to have declined warranting the 50 
percent rating assigned herein.  The clinical findings and 
GAF score reported following examination do not demonstrate a 
degree occupational and social impairment that would result 
in deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood.  Thus, the Board finds 
that the manifestations of the Veteran's PTSD do not more 
closely approximate the criteria for a 70 percent rating.

In sum, for the period prior to April 21, 2009, a rating in 
excess of 30 percent is not warranted.  For the period since 
April 21, 2009, a rating of 50 percent and no more is 
warranted.  



III.  Extraschedular Considerations

The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is necessary include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  For the following reasons, the 
Board determines that such referral is not appropriate in 
this case.  The Veteran's service-connected PTSD has not been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Board has considered the Veteran's report of 
unemployment (variously reported as for eighteen months and 
ten years).  However, while there is no doubt that the 
Veteran's PTSD has an impact on his ability to maintain 
employment, the Board notes that the ratings currently 
assigned contemplate significant industrial impairment.  
While the Board has considered the findings of Dr. Oliver, as 
discussed, the Board finds the conclusions of the VA 
examiners regarding his employment to be more probative.  
Although the considered the Veteran's assertion that he was 
unable to work due to PTSD, they also obtained a detailed 
work history, and ultimately found that his age was the 
primary reason for his unemployability.  Moreover, there is 
no evidence of any hospitalizations related to the Veteran's 
PTSD.  For these reasons, and because the symptoms and 
manifestations of his service-connected PTSD appear to be 
precisely those contemplated by the applicable rating 
criteria, the Board finds that referral for extraschedular 
consideration is not shown to be warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

For the period prior to April 21, 2009, entitlement to an 
initial rating in excess of 30 percent for PTSD is denied.  

For the period since April 21, 2009, entitlement to a 50 
percent rating for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


